DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 9-13, filed 29 November 2021, with respect to independent claims 1, 14 and 21 have been fully considered and are persuasive.  The rejection of independent claims 1, 14 and 21 has been withdrawn. 

Allowable Subject Matter
Claims 1-3,13-14,20-22 and 25-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship of a first cover including a plurality of first openings through the first cover and a plurality of second openings through the second cover, as claimed in combination with the remaining limitations of independent claim 1. 
Regarding claim 4, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship of a first adhesive member bonding the display panel to the first cover; and a second 
Regarding claim 7, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship wherein the first malleable area of the first cover and the second cover at least partially overlaps the non-display area of the display panel on a surface of the display panel opposite to the first cover, as claimed in combination with the remaining limitations of independent claim 7.
Regarding claim 14, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship of a roller configured to wind and unwind the display panel, the first cover, and the second cover about the roller, as claimed in combination with the remaining limitations of independent claim 14.
Regarding claim 16, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship of a roller configured to wind and unwind the display panel, the first cover, and the second cover, and a first adhesive member that attaches the display panel to the first cover; and a second adhesive member that attaches the second cover to the first cover, as claimed in combination with the remaining limitations of independent claim 16.
Regarding claim 21, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship of adhesive .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xanthia C Cunningham whose telephone number is (571)270-1963. The examiner can normally be reached M-Thurs 6 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-
/XANTHIA C CUNNINGHAM/Primary Examiner, Art Unit 2835                                                                                                                                                                                                        



8 March 2022